Citation Nr: 0114755	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from October 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
of the Regional Office (RO) in Montgomery, Alabama, that 
denied waiver of recovery of an overpayment in the calculated 
amount of $5,297 because it would not be against equity and 
good conscience to recover the overpayment.  


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment with no fault being shown on the 
part of the VA in creating the overpayment, the veteran did 
not change his position to his detriment in reliance on VA 
disability pension, failure to make restitution would result 
in unfair gain to the veteran and recovery of the overpayment 
would not result in undue hardship or defeat the purpose of 
the benefit. 


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§  5103A and 5107); 38 C.F.R. §§ 1.963, 1.965 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which waiver of recovery of an overpayment 
is based.  The statement of the case advised the veteran and 
his representative of the basis for denying waiver of 
recovery and the evidence that was considered in arriving at 
that determination.  The veteran has been afforded the 
opportunity to submit information relating to his financial 
status and he has done so.  The veteran and his 
representative have both submitted argument.  On the basis of 
the record, the Board concludes that the requirements of the 
VCAA have been met because there is no indication that any 
additional relevant evidence exists that could be obtained or 
that any further notification is required.

The record reflects that the veteran was originally awarded 
improved disability pension, at the aid and attendance rate, 
effective September 1, 1998.  At that time the veteran was 
advised that VA pays a pension to make up the difference 
between the veteran's countable annual income and a maximum 
annual rate.  He was advised of the maximum annual rate as 
well as his countable annual income and the amount of 
unreimbursed medical expenses considered to decrease his 
income.  

In February 1999 information was submitted indicating that 
the veteran was no longer in a nursing home, resulting in a 
reduction of his unreimbursed medical expenses, and 
indicating that approximately $700 per month was being paid 
to enable the veteran to continue to have 24-hour care.  By 
official letter, dated in March 1999, the veteran was advised 
that his improved disability pension rate had been amended to 
reflect consideration of reduced medical expenses since he 
was no longer in a nursing home.

In January 2000 the veteran submitted an eligibility 
verification report with medical expense report.  These 
documents did not indicate unreimbursed medical care expenses 
of $700 per month.  A March 2000 report of contact with the 
veteran's spouse reflects that the $700 fee, reported in 
February 1999, had only been paid for three months.  Since 
the fee had been considered to have been paid for the entire 
year, this resulted in a retroactive reduction in the 
veteran's award causing creation of the overpayment in the 
calculated amount of $5,297.  The veteran was advised of the 
overpayment by official letter dated in March 2000.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the veteran had been notified of how 
his VA pension was calculated as well as the amount of his 
annual countable income considered and the amount of 
unreimbursed medical expenses considered on two separate 
occasions, the first time following the initial award, and 
the second time following the February 1999 report regarding 
him no longer being in a nursing home and paying $700 per 
month to a care provider.  Although the $700 per month was 
only paid for three months, the veteran did not immediately 
report that change, even though both the December 1998 and 
March 1999 letters to the veteran had informed him that he 
must immediately report to VA any changes in family income as 
well as the method used in calculating his VA pension, with 
the March 1999 letter informing the veteran that a decrease 
or ending of recurring medical expenses was considered a 
change in income and he must immediately report to VA any 
change in those expected recurring expenses.  Failure to 
promptly notify VA could result in an overpayment that he 
might have to repay.  While the veteran did not promptly 
notify VA at the time the $700-per-month payment ceased, he 
did undertake the affirmative act of notifying VA by filing 
the eligibility verification report in January 2000, 
indicating that he was not making such payment.  Therefore, 
the finding that the veteran has not made a 
misrepresentation, committed fraud, or acted in bad faith is 
correct.  38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right or changing position to one's detriment.  
38 C.F.R. § 1.965(a).  

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed of how 
the amount of his award was calculated as well as the amount 
of unreimbursed medical expenses was considered.  In March 
1999, the veteran was informed of an amendment reflecting a 
reduction in his award following the report that he was no 
longer incurring unreimbursed nursing home care.  He was 
again informed of how his improved disability pension award 
was calculated as well as being informed that a reduction or 
discontinuance of recurring medical expenses was considered a 
change in income and must be immediately reported to VA.  A 
$700-per-month unreimbursed medical expense had been reported 
in February 1999, but only occurred for three months and then 
was terminated.  However, this was not reported to the VA 
until January 2000. At the time the eligibility verification 
report and unreimbursed medical expense report was submitted 
to VA, VA promptly undertook to investigate why the $700 per 
month was not reflected on the report.  This investigation 
resulted in discovery that the $700 per month had not 
continued throughout the year.  Then, VA promptly undertook 
to amend the award and advise the veteran of the overpayment.  
Therefore, the record reflects that the veteran was at fault 
in creation of the overpayment because it was his failure to 
promptly notify VA of the discontinuance of the 
$700-per-month unreimbursed care expense that resulted in 
creation of the overpayment in the calculated amount of 
$5,297.  There is no indication that there was fault on the 
part of VA in creation of the overpayment, because when VA 
received the January 2000 report it promptly undertook 
investigation to determine the veteran's recurring 
unreimbursed medical expenses and then promptly undertook to 
amend his award.  Accordingly, the sole fault in the creation 
of the overpayment in the calculated amount of $5,297 lies 
with the veteran.

Although the veteran has contended that recovery of the 
overpayment should be waived because he did not turn in any 
information that was not true and because it was not realized 
that the veteran would owe money.  A financial status report 
has also been submitted indicating that payment of $100 per 
month could be made for a few months and then more.  The 
financial status report reflects income, that when calculated 
most favorably to the veteran by arriving at the lowest 
monthly amount that may be interpreted from the report, 
indicates monthly income of approximately $1,890.  Monthly 
expenses are reported as $350 for food, $200 for utilities 
and heat, $325 ($75 per week) for other living expenses, $108 
installment debt, $263.22 car payment, $57 ($340 every six 
months) car insurance, $28 ($300 per year) house insurance, 
and $57 for Master Charge, for a total of approximately 
$1,388 per month.  Assets include cash in the bank of 
approximately $4,500.  The positive monthly cash flow is 
approximately $500.  Therefore, recovery could be made from 
the veteran's positive monthly cash flow or his assets that 
are in excess of money spent on basic necessities of life 
without depriving the veteran of the ability to meet his 
ongoing expenses.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension.  The record 
indicates that one of the veteran's assets is reported as a 
1999 Ford Escort and he has a monthly payment on a car of 
$263.22.  Therefore, while the veteran may have purchased the 
car during his receipt of VA pension, the record reflects 
that he has sufficient other income to make this payment 
without depriving himself of his basic necessities.  
Therefore, he did not change his position to his detriment by 
purchasing the vehicle in reliance upon the VA pension.  
Failure to make restitution would result in unfair gain to 
the veteran as he was in receipt of VA pension based upon a 
belief that he was sustaining considerable unreimbursed 
medical expense when he was not sustaining that expense.  On 
the basis of the above analysis and after consideration of 
the various factors, the preponderance of the evidence 
demonstrates that recovery of the debt in question would not 
be against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

